SUMNER, J.
Manuel >S. Bloom brought suit against the United Electric Railways Company under a claim for damages due to an accident to a trolley car upon which he was a passenger. The jury returned a verdict for the plaintiff in the sum of $2000.
Defendant filed its motion for a new trial on the usual grounds, but at the hearing its attorney only discussed the question of excessive damages.
The plaintiff was a passenger in a trolley car which came out of the tunnel on North Main street at such a high rate of speed that it left the track and crashed into a pole and building. The plaintiff saw that a collision was inevitable and braced his arms and feet between the seat in which he was sitting and the seat in front.
The Court thinks that a verdict for the plaintiff was amply justified by the evidence but does question the amount of the damages awarded. The physician who examined plaintiff on the night of the accident found that his left heel and the inner surface of his upper lip were cut so that they bled profusely; that he had many bruises on his body, head, arms and feet, and that there was a limited motion in the right shoulder that persisted for some time and for which he applied a sling. Plaintiff was confined to his bed nearly two weeks; he suffered from dizzy spells, headaches and *114vomiting, which continued for a while after he went back to work and he claims that he still has pain in his shoulder and hip.
For plaintiff: Boss, Shepard & McMahon.
For defendant: Earl A. Sweeney, Clifford Whipple.
The plaintiff, who was a school teacher, testified that he finished his school work at 2:45 P. M., and then went to work in the Textile Chemical Company as a chemist, where he sometimes stayed as late as 8 P. M.; that he worked under an arrangement by which he was to receive $50 a week; that through his inability to continue the chemical work, he lost the sum of $575, and from his salary as a teacher $30; that there were items of loss to his clothes and personal apparel; that his doctor’s bill was $100 and that he spent $10 for medicine, making his claim for actual money loss $769.
The plaintiff presented no corroborative testimony in regard to his employment as a chemist and the Court is not satisfied that he established his claim to the full amount of $575.
Dr. George L. Shattuck, a well known nerve specialist, who examined him for the defendant in November, 1927, testified that he thought he was probably well at that time; that he had recovered the use of his shoulder and his mental capacity had been restored; that he did not think that he had had concussion of the brain as a result of the .accident. He did think that he had had a nervous shock that lasted some time and which constituted a real ground for complaint of some of his symptoms.
The Court believes that $1500 would be a fair award for the injuries to the plaintiff and accordingly grants the motion of the defendant for a new trial unless the plaintiff shall in writing within three days after the filing of this rescript remit all of the damages in excess of $1500.